—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Friedmann, J.), entered March 10, 1993, which, inter alia, granted the defendants’ motion to dismiss the action as abandoned, and refused to restore the action to the trial calendar.
Ordered that the order is affirmed, with costs.
The plaintiffs failed to demonstrate a reasonable excuse for their lengthy delay in seeking to restore their action to the calendar after it had been marked "off”. Under all the circumstances of this case, we conclude that the Supreme Court neither abused nor improvidently exercised its discretion in *656dismissing the action (see, CPLR 3404; see also, Robinson v New York City Tr. Auth., 203 AD2d 351; Kopilas v Peterson, 206 AD2d 460; Friedberg v Bay Ridge Orthopedic Assocs., 122 AD2d 194; Monahan v Fiore, 71 AD2d 914). Sullivan, J. P., Rosenblatt, Pizzuto and Altman, JJ., concur.